Citation Nr: 0844413	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a healed 
fracture of the left tibia and fibula associated with knee 
and ankle disability and post traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to June 
1971 and from October 1974 to November 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the previous 
denial of service connection for failure to present new and 
material evidence.

The Board reopened and remanded the veteran's case for 
further development in July 2007.


FINDINGS OF FACT

The veteran's residuals of a healed fracture of the left 
tibia and fibula associated with knee and ankle disability 
and post traumatic arthritis pre-existed service, did not 
increase in severity during service, and were not 
permanently worsened beyond the natural progress of the 
preexisting disability by the veteran's military service.


CONCLUSION OF LAW

Residuals of a healed fracture of the left tibia and fibula 
associated with knee and ankle disability and post traumatic 
arthritis were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  These notice requirements 
apply to all five elements of a service-connection claim, 
including the degree of disability and the effective date of 
an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board reopened this claim in July 2007.  The veteran 
received notice of the VCAA including notice consistent with 
Dingess in an August 2007 letter, prior to the April 2008 
supplemental statement of the case (SSOC).

This letter satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as this letter informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, statements from the veteran and his 
representative, and the results of a VA medical examination 
have been associated with the record.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on the Government to rebut 
the presumption of sound condition upon entrance by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service.  VAOPGCPREC 3-
2003 (holding, in part, that 38 C.F.R. § 3.304(b) is 
inconsistent with 38 U.S.C. § 1111 to the extent that it 
states that the presumption of sound condition may be 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Akins v. 
Derwinski, 1 Vet. App. 228 (1991) (holding that VA must point 
to a specific finding that increase in disability is due to 
the natural progress of the condition).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-
aggravation result be "undebatable."  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citation omitted).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Analysis

The Board finds that although not noted in any service entry 
examination, the evidence of record clearly and unmistakably 
establishes that the veteran's left knee and ankle disability 
existed prior to his periods of military service.  The Board 
notes the November 1974 clinical record which notes that the 
veteran was injured in a car accident in August 1971.  These 
injuries included a compound fracture of the distal left 
tibia.  This fracture, as well as the other injuries, healed 
satisfactorily and the veteran was not experiencing any pain 
or symptoms at the time of his enlistment in 1974.  However, 
shortly thereafter, the veteran developed pain and swelling 
in the area of the left tibia fracture due to the physical 
demands of basic training.  The veteran was admitted to the 
hospital for six days of bedrest and symptomatic treatments.  
He was sent back to duty and several days later determined to 
be physically unable to continue his military training.  The 
laboratory and x-ray studies in November 1974 revealed "a 
well healed fracture of the tibia and fibia [sic] of the left 
leg associated with 50% apposition of the fractured side of 
the tibia and a slight step off.  There is no evidence of 
joint narrowing of the ankle or knee joint."  At that time 
he was diagnosed with healed fracture of fibula, associated 
with knee and ankle, and post traumatic arthritis.  This 
report was submitted to the Medical Board.  At that time, the 
veteran completed a disposition form requesting discharge for 
service for reason of erroneous induction/enlistment.  Thus, 
the evidence of record unequivocally establishes the veteran 
sustained injuries including a compound fracture of the 
distal left tibia prior to reporting to active duty.

Similarly, the record evidence establishes that the veteran's 
pre-existing left knee and ankle disability was not 
aggravated by service.  As mentioned above, the veteran's 
symptoms began after physical exertion during basic training.  
The Board likewise acknowledges the veteran's report that the 
flare-up was precipitated by an injury involving a rock 
striking his knee.

Temporary flare-ups of symptoms of a preexisting condition 
alone do not constitute sufficient evidence for a non-combat 
veteran to show increased disability for the purposes of 
service connection determinations unless the underlying 
condition, not just the symptoms, is worse.  Davis v. 
Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding 
that the law precludes establishing a presumption of 
aggravation under 38 U.S.C.A. § 1153 using only evidence of a 
temporary flare-up symptomatic of a preexisting condition); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (holding that 
temporary or intermittent flare-ups of a preexisting 
condition during service are not sufficient to be considered 
aggravation in service).  The veteran was afforded a VA 
examination in March 2008.  The veteran's claims folder was 
reviewed in conjunction with that examination.  At that time, 
the medical examiner stated, "The left knee problem is part 
of his left leg and ankle problem which became edematous 
during his brief active duty tour, but his primary injury had 
occurred in 1971 in the automobile accident."  The examiner 
was asked to opine as to whether the veteran's preexisting 
disability was aggravated during his military service, 
specifically whether his condition was permanently worsened.  
The examiner found:

The veteran sustained a temporary swelling of the 
left leg and did not sustain permeant worsening of 
his underlying pathology.  His worsening of his 
underlying pathology resulted when he was involved 
in the truck accident [in 2001]...  [The increase in 
disability] was due to natural progression of the 
disease superimposed with the injury that occurred 
10-1-01.

Thus, on the basis of the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service, the Board determines that the medical 
data of record clearly and unmistakably supports a finding 
that the veteran's underlying left knee and ankle disability 
did not undergo a permanent worsening and aggravation during 
service.

For the reasons, as discussed above, the Board determines 
that the presumption of soundness on entry into service is 
rebutted, and the veteran's pre-existing left knee and ankle 
disability was not aggravated by service.  Accordingly, the 
appeal is denied.


ORDER

Entitlement to service connection for residuals of a healed 
fracture of the left tibia and fibula associated with knee 
and ankle disability and post traumatic arthritis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


